U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 3-52472 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. (Name of Small Business Issuer in its Charter) Delaware 58-2258912 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 238 Jianxindong Street, Laizhou, Shandong Province, P.R. China (Address of Principal Executive Offices) Issuer's Telephone Number: 86451-8271-3712 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes
